IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DARRYL ALLMOND,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2922

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed July 30, 2014.

An appeal from the Circuit Court for Duval County.
David C. Wiggins, Judge.

Darryl Allmond, pro se, Appellant.

No appearance for Appellee.




PER CURIAM.

      DISMISSED.

LEWIS, C. J., BENTON and MARSTILLER, JJ., CONCUR.